J-A20034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    NIKOLAOS HATZIEFSTATHIOU                        :
                                                    :
                       Appellant                    :   No. 2590 EDA 2021

      Appeal from the Judgment of Sentence Entered November 24, 2021
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0005279-2019


BEFORE: STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED SEPTEMBER 15, 2022

        Nikolaos Hatziefstathiou (Appellant) appeals from the judgment of

sentence entered in the Court of Common Pleas of Delaware County (trial

court) after a jury found him guilty of tampering with public records or

information, forgery (two counts), identity theft (two counts) and unsworn

falsification (three counts).1 After review, we affirm.

                                               I.

        This case arose out of a prior criminal case in which Appellant was placed

on probation after pleading guilty to false reports and harassment. In that

case, Appellant harassed his neighbor by sending escorts to the neighbor’s

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 4911(a)(2), 4101(a)(1) and (a)(3), 4120(a) and 4904(a)(2).
J-A20034-22


home and then calling 911 to report suspicious activity. Apparently unhappy

with how he was treated while on supervision, Appellant sought to get back

at the county while at the same time boosting both his profile as a journalist

and that of his online news website called “YC News.”

     Appellant’s conduct began in April 2019 when he sent a series of emails

to the Delaware County District Attorney’s Office (DAO).      In the emails,

Appellant sought comment about an allegedly forthcoming report from YC

News about a “decades long scheme” among Delaware County officials

engaging in various forms of illegal behavior. After getting no real response

from the DAO, Appellant shifted his strategy by creating Microsoft Outlook

email accounts for two established journalists from ABC News and the New

York Times, both of whom later testified at trial. While pretending to be the

journalists, Appellant sent another barrage of emails seeking comment not

only about the allegedly forthcoming report from YC News, but also about an

alleged audio recording in which a police detective harassed Appellant. When

the DAO alerted the Delaware County Criminal Investigative Division (CID)

about the emails, Detective Edmund Pisani (Detective Pisani) contacted the

journalists and confirmed that they did not send them. Detective Pisani also

applied for and obtained a search warrant for Microsoft to provide records for

the email accounts. Upon receiving those records, Detective Pisani discovered

that the fake email accounts for the journalists originated from Appellant’s

home IP address.


                                    -2-
J-A20034-22


      The next month, Appellant’s strategy shifted to concocting a news story

about a Delaware County probation supervisor sending a racist email. The

story was titled, “Racist high-ranking official tells friend he’ll have ‘airtight job

security so long as there’s [n------] in town.” The story alleged that YC News

had obtained an email sent in 2015 by a “high-ranking” probation supervisor

to several other county officials about an individual intending to apply to the

department but being told they would need to change their political party

registration. According to the story, YC News had obtained the email from a

probationer that was “accidentally carbon copied” to the email.

      The email, as it appeared in the news story, read as follows:




Commonwealth’s Exhibit 37 (epithet redacted; other redactions in original).



                                        -3-
J-A20034-22


      After the story was posted, the Delaware County IT Department

searched its servers to determine if the email was genuine. To do this, they

searched for any emails that contained the same terms used in the offensive

email. When searching for emails containing the “n” word, there were over

3,000 results, although this included anytime the word was mentioned in a

court transcript. However, when the additional search term “gangbangs” was

added to the search, the IT Department found no results.

      Not long after, CID obtained a search warrant for Appellant’s home.

While searching his bedroom, CID discovered a paper copy of an email sent

by a probation supervisor in the prior case that appeared to serve as the

template for the email in the YC News story. CID also seized Appellant’s cell

phone and laptop from the car that Appellant was driving. After doing so, CID

conducted a forensic examination of the devices. That examination revealed

that Appellant’s laptop was used not only to create the fake email accounts

for the journalists, but also to alter the email from the prior case to create the

racist email posted in the news story.

      Appellant was charged with the offenses mentioned above and went to

trial in October 2021. While Appellant did not testify, his defense counsel

conceded that Appellant sent the emails posing as the journalists but argued

that his doing so constituted neither identity theft nor unsworn falsification.

As for the altered email, defense counsel conceded that Appellant’s laptop was

used to create the email but disputed that the Commonwealth proved it was


                                      -4-
J-A20034-22


Appellant who did so. However, even if Appellant altered the email, defense

counsel asked the jury to infer that the YC News story was true:         that a

probationer inadvertently received a racist email from a probation supervisor

and served as the source for the news story. Under this theory, Appellant

then merely created the email to serve as an illustration for the news story to

show how the email would have looked.

       The jury found Appellant guilty of all charges, and the trial court

sentenced him to an aggregate two to four years’ imprisonment with a

consecutive five years’ probation. He did not file any post-sentence motions

but timely appealed.       While his statement of the questions involved raises

twelve issues, Appellant raises five principal issues in the argument section of

his brief. He asserts that the trial court (1) improperly allowed prior bad acts

evidence; (2) violated his right to a public trial; (3) improperly admitted

evidence obtained without a warrant; (4) barred him from introducing

evidence about the IT Department’s search of emails; and (5) imposed an

unduly harsh sentence.2


____________________________________________


2 In his statement of the questions involved section of his brief, Appellant
challenges the sufficiency of the evidence for his forgery conviction and a
separate claim alleging that he was barred from introducing evidence that
other uncharged persons invoked their right against self-incrimination. See
Appellant’s Brief at 7-9. These issues are waived because Appellant provides
no substantive argument in his brief for these issues. See In re M.Z.T.M.W.,
163 A.3d 462, 465 (Pa. Super. 2017) (“It is well-settled that this Court will
not review a claim unless it is developed in the argument section of an
appellant's brief.”); see also Pa.R.A.P. 2119(b).


                                           -5-
J-A20034-22


                        II. Prior Bad Acts Evidence

      Appellant first contends that the trial court erred in allowing the

Commonwealth to admit evidence that he used the “n” word during the

commission of his prior case. He advances two arguments for relief on this

issue. First, he challenges the pretrial ruling that the evidence was admissible

under Pa.R.E. 404(b), arguing that any relevance the evidence had for a

permissible other purpose was outweighed by its potential for unfair prejudice.

Second, he argues that the Commonwealth used inadmissible hearsay to

prove that he uttered the slur. Because we agree with his second argument,

we confine our analysis to that argument.

                                      A.

      We begin with some background on this issue.         In its notice under

Pa.R.E. 404(b), the Commonwealth alleged that Appellant harassed his

neighbor in May 2015 by using a website called “Backpage” to call escorts to

the neighbor’s home and then calling 911 to report the activity. See 404(b)

Notice, 6/29/21, ¶ 2. The Commonwealth alleged that during one of these

incidents, Appellant “used racial slurs.” Id. As was later admitted at trial,

Appellant said: “I like to watch [n------] get locked up and more [n------] are

going to get in trouble.” N.T., 10/19/21, at 43. After a pretrial hearing on

the issue, the trial court found that the prior conviction and its facts were

“permissible to establish motive, plan, intent, preparation, knowledge and




                                     -6-
J-A20034-22


absence of mistake” because Appellant’s offenses arose out his previous

supervision. See Order, 8/31/21, at 1 n.1.

      At trial, the Commonwealth did not call anyone involved in the prior

case, instead relying on Detective Pisani to testify about what Appellant did in

the prior case. See N.T., 10/19/21, at 39-41. When Detective Pisani was

asked about “what would happen when these escorts would arrive at the

neighbor’s house,” Appellant objected on hearsay grounds but was overruled:

      [DEFENSE COUNSEL]: I’m not sure where the Commonwealth is
      going, sir, but my objection will be to hearsay if he attempts to
      repeat anything that [Appellant] said to a prostitute. There’s a
      claim that in the reports that [Appellant] said -- used the N-word
      in communicating with the prostitutes. So if the prostitute says
      that to the officer and it’s offered here, I think it’s hearsay, highly
      inflammatory, and prejudicial. We deny it. And the prostitute
      herself would have to be the one to come in and say it. So I’m
      not sure how far he’s going here, but in the anticipation that this
      would naturally lead there, I’m objecting anticipatorily and moving
      in Limine to preclude such evidence motion.

      [COMMONWEALTH]: Yes. Your Honor, my understanding of your
      Order permitted us to bring in the details of the crime for which
      [Appellant] was on probation and he did plead guilty to those
      charges.

      THE COURT: Overruled.

Id. at 41-42.

      This was not the end of the matter, however. On cross-examination,

Appellant clarified that Detective Pisani was not involved in the prior case.

Indeed, he acknowledged that he was relying on the police report from that

case for his testimony that Appellant had used the slur.




                                       -7-
J-A20034-22


     Q     Okay. I’d like to focus your attention on the back page
     prostitution thing. That involved [Appellant’s neighbor]. That was
     the -- one of the alleged victims in that case, correct?

     A     Yes.

     Q     And you weren’t -- were you an investigating officer there
     in that case?

     A     I was not.

     Q     Did you interview [Appellant’s neighbor]?

     A     I did not.

     Q     Did you interview [the neighbor’s wife]?

     A     I did not.

     Q     Did you interview any of the alleged prostitutes you testified
     here?

     A     I did not.

     Q     Do you know the names of those prostitutes?

     A     They would be in some of the reports, but I don’t know off
     the top of my head; no.

     Q     Did you reach out to them before you testified in this case?

     A     I did not.

     Q     Well, how in the world do you know that [Appellant] said to
     them I like to watch [n------] get in trouble? How do you know
     that?

     A     It was in the report and he pled guilty to it.

     Q     Who wrote the report? Who wrote the report?

     A     I believe it was Officer Coffen (ph).




                                     -8-
J-A20034-22


       Q     So -- and did he identify the declarant, the woman who said
       that Nik said this to her?

       A      Yes.

       Q     Okay. So you came into this courtroom to repeat what
       somebody else wrote that somebody else told them? That’s the
       substance of your testimony?

       A      Yes.

Id. at 202-04.       Later, Detective Pisani admitted he did not know whether

Appellant’s use of the slur was the basis for his harassment conviction.

       Q      He never acknowledged using the N-word, did he?

       A      Not that I’m aware of.

       Q      In fact, you’re aware that he denies it to this day, correct?

       A      I -- yes.

Id. at 212.

                                               B.

       Appellant reasserts his objection at trial that the Commonwealth relied

on inadmissible hearsay that he said the “n” word during his prior case.3

       Hearsay is defined as an out-of-court statement offered to prove
       the truth of the matter asserted. Pa.R.E. 801(c). Under the
____________________________________________


3 As he acknowledged at oral argument, Appellant’s evidentiary challenge is
limited to his prior use of the “n” word. Appellant does not challenge the trial
court’s broader pretrial Pa.R.E. 404(b) ruling about the admissibility of the
facts of his prior convictions, nor that Detective Pisani was permitted to testify
about the underlying facts of those convictions. Indeed, Appellant raised no
hearsay objection to Detective Pisani testifying that Appellant was convicted
of false reports and harassment for calling the escorts to his neighbor’s house.
See N.T., 10/19/21, at 40-41.


                                           -9-
J-A20034-22


       Pennsylvania Rules of Evidence, a “statement” is defined as “a
       person’s oral [or] written assertion, or nonverbal conduct, if the
       person intended it as an assertion.” Pa.R.E. 801(a) (emphasis
       added).     Generally, hearsay is not admissible, as it “lacks
       guarantees of trustworthiness fundamental to [our] system of
       jurisprudence.” Commonwealth v. Smith, 545 Pa. 487, 681
       A.2d 1288, 1290 (1996). In order to guarantee trustworthiness,
       the proponent of a hearsay statement must establish an exception
       to the rule against hearsay before it shall be admitted. Id.

Commonwealth v. Wallace, 244 A.3d 1261, 1270 (Pa. Super. 2021)

(emphasis omitted).

       However, where an out-of-court statement is not admitted for the
       purpose of proving the truth of what was said, the hearsay rule
       does not bar admission of that statement. Testimony as to an out
       of court statement, written or oral, is not hearsay if offered to
       prove, not that the content of the statement was true, but that
       the statement was made. The hearsay rule does not apply to all
       statements made to or overheard by a witness, but only those
       statements which are offered as proof of the truth of what is said.
       Thus, a witness may testify to a statement made to him when one
       of the issues involved is whether or not the statement was, in fact,
       made.

American Future Systems, Inc. v. BBB, 872 A.2d 1202, 1213 (Pa. Super.

2005) (internal citations and quotation marks omitted).4

       We agree with Appellant that Detective Pisani’s testimony about

Appellant’s use of the slur meets the definition of hearsay.             Critically,


____________________________________________


4 An appellate court’s standard of review of a trial court’s evidentiary rulings,
including decisions on the admission of hearsay, is an abuse of discretion.
See Commonwealth v. Rivera, 238 A.3d 482, 492 (Pa. Super. 2020). We
will not disturb an evidentiary ruling unless “the law is overridden or
misapplied, or the judgment exercised is manifestly unreasonable, or the
result of partiality, prejudice, bias, or ill-will, as shown by evidence of record.”
Commonwealth v. Fitzpatrick, 204 A.3d 527, 531 (Pa. Super. 2019).


                                          - 10 -
J-A20034-22


Appellant’s use of the slur is not the out-of-court statement; instead, it was

the police report containing the non-testifying declarant’s statement to the

police about Appellant’s use of the slur.       Moreover, the Commonwealth

admitted the out-of-court statement for the truth of the matter asserted: that

Appellant used the slur. Indeed, the out-of-court statement would have no

relevance to Appellant’s trial other than to prove that he used the term in the

prior case.

      The Commonwealth nonetheless asserts that there are no hearsay

problems because Appellant pleaded guilty to harassment in the prior case,

thus establishing the facts of that case and relieving it of the burden of having

to offer non-hearsay evidence of the contested prior bad act. We find this

argument unconvincing. First, the Commonwealth does not assert that the

hearsay was properly admissible under any exception to the rule against

hearsay. Second, it never established that Appellant’s use of the slur in the

prior case was the basis for his harassment conviction.             Indeed, the

Commonwealth has never offered the transcript from Appellant’s December

2015 guilty plea hearing showing that his harassment conviction was based

on his use of the slur rather than sending the escorts to his neighbor’s home.

Third, and finally, even if the harassment conviction encompassed his use of

the slur, the Commonwealth cites no case law for the proposition that excuses

it from producing competent, non-hearsay evidence to prove that Appellant




                                     - 11 -
J-A20034-22


uttered the slur. For these reasons, we find merit in Appellant’s challenge to

the admission of inadmissible hearsay to prove his prior use of the racial slur.

                                       C.

      This does not end our inquiry, however. An appellate court may find

that an error is harmless when it finds beyond a reasonable doubt that:

      (1) [t]he error did not prejudice the defendant or the prejudice
      was de minimis; or

      (2) the erroneously admitted evidence was merely cumulative
      of other untainted evidence which was substantially similar to the
      erroneously admitted evidence; or

      (3) the properly admitted and uncontradicted evidence of guilt
      was so overwhelming and the prejudicial effect of the error was
      so insignificant by comparison that the error could not have
      contributed to the verdict.

Commonwealth v. Holt, 273 A.3d 514, 540 (Pa. 2022). The Commonwealth

must prove that an error was harmless beyond a reasonable doubt; however,

an appellate court may invoke the harmless error doctrine sua sponte when

not addressed by the trial court or raised by the parties as it relates to this

issue. Id.; Commonwealth v. Hamlett, 234 A.3d 486, 492 (Pa. 2020).

      After reviewing the record, we find that Appellant’s prior use of the racial

slur could not have contributed to the jury’s verdict given the overwhelming

evidence of guilt and its insignificant prejudicial effect. First, as noted, CID

conducted a forensic examination of Appellant’s laptop and cell phone. That

examination established that Appellant created the fake email accounts for

the ABC News and New York Times journalists. See N.T., 10/19/21, at 241-


                                     - 12 -
J-A20034-22


48. Defense counsel conceded during his closing statement that Appellant

sent the emails posing as the journalists, disputing only that Appellant had

the requisite intent to be convicted of identity theft or unsworn falsification.

See N.T., 10/21/21, at 34-37, 42. Thus, there was no real factual dispute

over Appellant’s actions as to the journalists’ emails, only as to his intent.

      The same holds true for Appellant’s creation of the fake racist email

allegedly written by the probation supervisor. For this, the Commonwealth

presented the CID investigator who conducted the forensic examination and

had him go through step-by-step how the email was created on Appellant’s

laptop. Again, like the fake emails, defense counsel conceded that Appellant’s

laptop was used to alter the email from the prior case, but argued that the

body of the email message might have come from a source that Appellant was

unwilling to reveal. Appellant’s basis for this speculative argument, however,

was a comment that he made to Detective Pisani during the execution of the

search warrant when Appellant asked him if he was attempting to violate his

First Amendment right and reveal the source for his story.            See N.T.,

10/19/21, at 89-90. In any event, as discussed, the county IT Department

searched its servers and failed to find any emails with the same terms as those

in the offensive email in the YC News story.

      On top of that, Appellant’s use of the slur in the prior case was brought

up briefly during the lead detective’s testimony. See N.T., 10/19/21, at 43.

As the Commonwealth notes, this was the only mention of the evidence, as it


                                     - 13 -
J-A20034-22


did not mention Appellant’s use of the slur in either its opening or closing

arguments.     The trial court also instructed the jury in its final charge that

Appellant’s prior crime was admitted for a limited purpose and not to show

that he was a person of bad character or criminal tendencies.              See N.T.,

10/21/21, at 87-88. As our Supreme Court has explained, “[i]t is well settled

that   the   jury   is   presumed to       follow   the   trial court’s instructions.”

Commonwealth v. Cash, 137 A.3d 1262, 1280 (Pa. 2016).                       For these

reasons, we find that the trial court’s error in admitting Appellant’s prior use

of the “n” word in the 2015 case to have been harmless.

                              III. Right to Public Trial

       Next, Appellant contends that the trial court violated his Sixth

Amendment right to a public trial.5            In addressing this claim, we begin by

acknowledging that:

             The Sixth Amendment right to a public trial in a criminal
       case is binding on the states through the due process clause of
       the Fourteenth Amendment.



____________________________________________


5 Appellant failed to include this issue in his statement of questions involved.
Such an omission generally results in waiver. See Commonwealth v.
Hodge, 144 A.3d 170, 172 n.4 (Pa. Super. 2016) (quoting Pa.R.A.P. 2116(a)).
However, “such a defect may be overlooked where [the] appellant’s brief
suggests the specific issue to be reviewed and [the] appellant’s failure does
not impede our ability to address the merits of the issue.” Werner v.
Werner, 149 A.3d 338, 341 (Pa. Super. 2016). Here, Appellant listed the
issue in his Pa.R.A.P. 1925(b) statement, and the trial court addressed the
issue in its Pa.R.A.P. 1925(a) opinion. Because this deficiency does not
hamper our review of his claim, we review its merits.


                                          - 14 -
J-A20034-22


         The Pennsylvania Constitution likewise guarantees an
         accused’s right to a public trial. The right to a public trial
         is applicable to voir dire proceedings.

                                     ***

         In determining whether the voir dire procedure ... violated
         [a defendant’s] right to a public trial, we keep in mind that
         such right serves two general purposes: (1) to prevent an
         accused from being subject to a star chamber proceeding;
         and (2) to assure the public that standards of fairness are
         being observed. The public’s right to attend a trial is not
         absolute, and exists as a guarantee of fairness in judicial
         conduct during criminal court proceedings. Where trial
         courts perceive a threat to the orderly administration of
         justice in their courtrooms by an unmanageable public,
         they may always place reasonable restrictions on access to
         the courtroom, so long as the basic guarantees of fairness
         are preserved such as by the presence of the press and the
         making of a record for later review.

      The question in a particular case is whether that control [over the
      courtroom] is exerted so as not to deny or unwarrantedly abridge
      ... the opportunities for the communication of thought and the
      discussion of public questions immemorially associated with resort
      to public places.

Commonwealth v. Phillips, 946 A.2d 103, 109 (Pa. Super. 2008) (internal

citations and quotation marks omitted).

      The alleged violation stems from the way the trial court conducted jury

selection, with the group voir dire being held in a courtroom while the

individual voir dire was held in a nearby conference room. As a result, the

trial court had caution tape put up to deter “traffic in the hallways from

interfering with the selection process.” Trial Court Opinion (TCO), 3/1/22, at

28. Apparently, the caution tape stayed up because on the first day of trial

one of Appellant’s attorneys raised a concern that the tape had remained up.

                                    - 15 -
J-A20034-22


See N.T., 10/18/21, at 4.      Upon hearing this, the trial court immediately

directed court staff to make sure that the caution tape was removed. Id. at

4-5.

       Appellant brought up this concern again during trial and called as a

witness Christopher Boggs (Attorney Boggs), an Assistant District Attorney for

Delaware County. He testified that on the second day of trial he tried to enter

the trial, but a sheriff’s deputy told him there were “strict orders” not to let

anyone in. See N.T., 10/21/21, at 114-15. Later that afternoon, Attorney

Boggs saw the trial judge and joked that he was not allowed into the trial, to

which the judge responded with confusion and told him that he just needed

to “walk around.” Id. at 115. Attorney Boggs testified that he was unaware

of anyone else that was denied access to the trial.      Id. at 116. After the

testimony, one of Appellant’s attorneys related that on the first day of trial

during jury selection, he saw a sheriff’s deputy turn away a woman who tried

to use the restroom outside the courtroom.         Id. at 117-18.    Appellant’s

attorneys, however, did not move for a mistrial.

       After reviewing the record, we find no violation of Appellant’s right to a

public trial. Contrary to Appellant’s claims, the trial court never closed the

courtroom from the public. Instead, the trial court aimed to ensure that there

was free space available outside the conference room for the potential jurors

involved in individual voir dire, to which Appellant had no objection. See N.T.,

10/19/21, at 393. Then, upon finding out that the caution tape used for that


                                     - 16 -
J-A20034-22


purpose stayed up, the trial court promptly directed that the caution tape be

taken down. At most, Appellant’s evidence established that one member of

the public (Attorney Boggs) was turned away from entering the courtroom

because a sheriff’s deputy misapprehended that there was to be no

admittance into the courtroom.          Beyond this, however, Appellant failed to

show that any other members of the public were denied access to any portion

of his trial; indeed, his attorneys conceded that his family was present for the

entire trial. See N.T., 10/21/21, at 118. Thus, we will not find that Appellant’s

right to a public trial was violated just because one of members of the DAO’s

office was denied access based on the actions of a single sheriff’s deputy

acting on his own rather than the trial court excluding anyone from the

courtroom.     See Commonwealth v. Constant, 925 A.2d 810, 817 (Pa.

Super. 2007) (finding no violation where one member of the public, his wife,

was denied permission to attend voir dire because of limited space).6




____________________________________________


6 In its Pa.R.A.P. 1925(a) opinion, the trial court remarks that it obtained video
from the hallway confirming that “the only person who interacted with the
Park Police Officer was ADA Boggs.” TCO at 28. Because this video is not in
the record, Appellant argues that a remand is necessary to determine the
video’s admissibility and relevance. See Appellant’s Brief at 29. Because
there is more than enough undisputed evidence in the record to deny his
claim, no remand is necessary because the trial court’s representation about
the video plays no role in our consideration of this issue.


                                          - 17 -
J-A20034-22


                              IV. Suppression

      Appellant next contends that the trial court erred in admitting the

contents of his laptop and cell phone, both of which were seized without a

warrant.    The Commonwealth counters that Appellant’s claim is waived

because he failed to make this argument in his pretrial suppression motion.

We agree.

      “[A]ppellate review of an order denying suppression is limited to

examination of the precise basis under which suppression initially was sought;

no new theories of relief may be considered on appeal.” Commonwealth v.

Little, 903 A.2d 1269, 1272–73 (Pa. Super. 2006). Motions must be made

to the suppression court with specificity and particularity. Commonwealth

v. Freeman, 128 A.3d 1231, 1241 (Pa. Super. 2015). See also Pa.R.Crim.P.

581(D) (explaining that an omnibus pretrial motion must “state specifically

and with particularity the evidence sought to be suppressed, the grounds for

suppression, and the facts and events in support thereof”).     Thus, when a

defendant’s motion to suppress does not assert specifically the grounds for

suppression, he cannot later complain that the Commonwealth or the

suppression court failed to address a particular theory never expressed in that

motion.    See Commonwealth v. Quaid, 871 A.2d 246, 249 (Pa. Super.

2005).

      Appellant filed an omnibus pretrial motion that included three

suppression motions. The first sought to suppress any evidence seized from


                                    - 18 -
J-A20034-22


his house, as he argued that the search warrant lacked sufficient probable

cause. See Omnibus Pretrial Motion, 5/26/20, ¶¶ 2-4. The second sought to

suppress any evidence seized from any other search warrants. Id. ¶¶ 5-9.

Finally, the third sought to suppress any statements that Appellant made

during the execution of the warrant. Id. ¶¶ 10-11. Thus, none of Appellant’s

motions sought to suppress the electronic devices seized. Likewise, at the

suppression hearing, Appellant did not move to amend his omnibus motion to

argue that the devices seized without a warrant were illegally obtained.

Instead, his attorneys stated that he was still moving only to suppress any

evidence seized by the search warrants based on the “four corners” of the

affidavit. See N.T., 7/28/21, at 5. The trial court then received testimony

related to Appellant’s suppression motion relating to statements he made to

CID during the execution of the search warrant. Id. at 7-20.

     To recap, Appellant’s omnibus pretrial motion included three motions to

suppress, two of which presented any evidence seized from search warrants

while the third sought to suppress any involuntary statements made during

the execution of the search.   Then, at the suppression hearing, Appellant

never moved to suppress his laptop and cell phone (as well as their contents)

that CID seized without a warrant.    As a result, Appellant has waived his

argument for suppression that he now seeks to advance on appeal.




                                   - 19 -
J-A20034-22


                    V. Barred from Introducing Evidence

      Appellant next claims the trial court barred him from introducing at trial

a report that the IT Department’s search of the county servers uncovered over

3,000 emails containing the “n” word. According to Appellant, he sought to

admit this report to support his claim that the email in the YC News story was,

in fact, genuine.

      The record reveals, however, that the trial court never barred Appellant

from introducing evidence about the report. At trial, the Commonwealth called

John Becht (Becht), a Delaware County IT Department employee. He testified

that after the YC News story was posted, his supervisor directed him to search

the county’s servers for the email in the story. See N.T., 10/20/21, at 43.

When Becht did a search for any email that contained both the “n” word and

the term “gangbang,” he found no results. Id. at 46-47. As noted, however,

Becht did get results when he did a search for the “n” word alone, but he

explained that the results were mostly from testimony in transcripts when a

witness’s testimony included the term. Id. at 47.

      On cross-examination, Appellant clarified that Becht’s search produced

an electronic report called a PST file that he gave to his supervisor. Id. at 51.

As a result, the trial court directed Becht to download the report and give a

copy to Appellant’s attorneys. Id. at 56, 94. After Becht complied with the

trial court’s request, he explained that the search for the “n” word in the




                                     - 20 -
J-A20034-22


county servers returned 3,152 results. Id. at 93-94. Not long after, being

provided with the report, one of Appellant’s attorneys stated the following:

      Your Honor, I don’t believe after discussing with co-counsel that
      we need anybody to review the records or get the records
      regarding this. All we need, I believe, is testimony from Mr. Becht
      in front of the jury regarding what he testified to earlier outside
      the hearing of the jury.

Id. at 102-03. Becht was, thus, recalled as a witness and asked by Appellant

about his search of county emails for the “n” word that produced 3,152 results.

Id. at 104.

      As this Court has explained,

    It is axiomatic that “[i]ssues not raised in the lower court are
    waived and cannot be raised for the first time on appeal.”
    Pa.R.A.P. 302(a). “The absence of a contemporaneous objection
    below constitutes a waiver” of the claim on appeal.
    Commonwealth v. Powell, [ ] 956 A.2d 406, 423 ([Pa.] 2008);
    Tindall v. Friedman, 970 A.2d 1159, 1174 (Pa. Super. 2009)
    (“On appeal, we will not consider assignments of error that were
    not brought to the tribunal’s attention at a time at which the error
    could have been corrected or the alleged prejudice could have
    been mitigated.”) (citation omitted)).
Commonwealth v. Rodriguez, 174 A.3d 1130, 1144–45 (Pa. Super. 2017).

      Contrary to Appellant’s claims, the trial court never barred him from

introducing evidence about the IT Department’s search of the county’s servers

for emails that contained the “n” word. In fact, as noted, when offered a

digital copy of the search results, Appellant’s attorneys declined reviewing the

report, opting instead to have Becht testify about the results of his search. In




                                     - 21 -
J-A20034-22


so doing, Appellant never raised an objection with the trial court about its

handling of the evidence in this issue. As a result, Appellant’s issue is waived.7

                                    VI. Sentencing

       In his final issue, Appellant raises a discretionary challenge to the trial

court’s sentence, arguing that the trial court abused its discretion in imposing

consecutive sentences on several of his convictions that resulted in an

aggregate sentence of two to four years’ imprisonment.

       As the Commonwealth points out in its brief, Appellant did not file a

post-sentence motion for modification of sentence.         As a result, because

Appellant did not raise this issue in a timely post-sentence motion in the

sentencing court, his discretionary challenge is waived for appellate purposes.

See Commonwealth v. Griffin, 65 A.3d 932, 936 (Pa. Super. 2013)



____________________________________________


7 As the Commonwealth also notes, Appellant does not explain in his brief
where he preserved this issue. See Pa.R.A.P. 2117(c) (requiring, where an
issue is not reviewable on appeal unless raised or preserved below, a
statement of place of raising or preservation of issues); Pa.R.A.P. 2119(e)
(“Where under the applicable law an issue is not reviewable on appeal unless
raised or preserved below, the argument must set forth, in immediate
connection therewith or in a footnote thereto, either a specific cross-reference
to the page or pages of the statement of the case which set forth the
information relating thereto as required by Pa.R.A.P. 2117(c), or substantially
the same information”). “Our appellate courts have long held that an
[appellant] who does not follow Pa.R.A.P. 2117(c) and Pa.R.A.P. 2119(e)
waives the related issues due to the defects in his brief.” Young v. S.B.
Conrad, Inc., 216 A.3d 267, 274 (Pa. Super. 2019). “[I]t is not the
responsibility of this Court to scour the record to prove that an appellant has
raised an issue before the trial court, thereby preserving it for appellate
review.” Commonwealth v. Baker, 963 A.2d 495, 502 n.6 (Pa. Super.
2008) (citations omitted).

                                          - 22 -
J-A20034-22


(“[I]ssues challenging the discretionary aspects of a sentence must be raised

in a post-sentence motion or by presenting the claim to the trial court during

the sentencing proceedings.       Absent such efforts, an objection to a

discretionary aspect of a sentence is waived.”) (citation omitted)).

      What is more, Appellant has also failed to file a Pa.R.A.P. 2119(f)

statement. We note that a statement under Pa.R.A.P. 2119(f) that concisely

sets forth the reasons relied on for allowance of appeal with respect to the

discretionary aspects of a sentence is required when a party is challenging the

discretionary aspects of a sentence. See Commonwealth v. Eisenberg, 98

A.3d 1268, 1275 (Pa. 2014). When a defendant fails to file a Pa.R.A.P. 2119(f)

statement relative to a challenge to the discretionary aspects of his sentence

and the Commonwealth objects, the challenge will be found waived. Id. at

1274. Here, because the Commonwealth objects to Appellant’s failure to file

the required statement requesting permission to appeal, his claim is also

waived for failure to file a Pa.R.A.P. 2119(f) statement.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2022




                                    - 23 -